ORDER
PER CURIAM:
AND NOW, this 21st day of March, 1988, this Court hereby orders the above captioned case remanded to the Commonwealth Court for an evidentiary hearing to determine the taxing authority of the County of Allegheny to raise revenue for the construction of prisons, and the availability of current resources for this purpose. The Commonwealth Court is further ordered to make findings of fact on these questions. The Supreme Court will retain jurisdiction, and the matter is to be listed for the Court’s session commencing May 9, 1988, in Harrisburg.
PAPADAKOS, J., dissents.